 



Exhibit 10.12
NATIONAL CITY CORPORATION
MANAGEMENT INCENTIVE PLAN
FOR SENIOR OFFICERS
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005
ARTICLE 1. THE PLAN AND ITS PURPOSE

1.1   AMENDMENT AND RESTATEMENT OF THE PREDECESSOR PLAN. This National City
Corporation Management Compensation Plan for Senior Officers is hereby adopted,
effective January 1, 2005 (herein referred as the “Plan”) is an amendment,
restatement and continuation of the National City Corporation Management
Incentive Plan for Senior Officers effective February 23, 2004 (“Predecessor
Plan”). The Predecessor Plan was, in turn, an amendment, restatement and
continuation of prior plans entitled “National City Corporation Management
Incentive Plan for Senior Officers” in effect prior to February 23, 2004 (“Prior
Plans”).   1.2   EFFECTIVENESS. This Plan is effective on and after January 1,
2005, to provide for the operation of the Plan on and after such date.   1.3  
PURPOSE. The purpose of the Plan is to maximize the Corporation’s profitability
and operating success by providing an incentive to officers to achieve superior
results. The Plan is designed to promote teamwork to achieve overall corporate
success and to motivate individual excellence.   1.4   OPERATION OF THE PLAN.
The Plan shall be administered by the Committee. The Plan operates on a calendar
year basis and is subject to the review, interpretation, and alteration by the
Committee. The Plan is intended to serve only as a guide to the Corporation in
determining eligibility for and amounts of incentive compensation to be awarded
under the Plan.   1.5   TRANSFER OF ACCOUNT BALANCES. All Participants’ deferred
account balances maintained under the Prior Plans are governed by the terms of
the National City Corporation Deferred Compensation Plan, effective January 1,
2001. In the event of any inconsistency between the terms of the Prior Plans and
the National City Corporation Deferred Compensation Plan, effective January 1,
2001, as amended from time to time (the “Deferred Comp Plan”) the Deferred Comp
Plan shall govern. Effective January 1, 2005, any Participant’s election to
defer amounts otherwise payable under the Plan shall be governed by the terms of
the National City Corporation 2004 Deferred Compensation Plan (the “2004
Deferred Comp Plan”). In the event of any inconsistency between the terms of the
Plan and the 2004 Deferred Comp Plan, as amended from time to time the 2004
Deferred Comp Plan shall govern.

 



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS

2.1   DEFINITIONS. Whenever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided. When the defined
meaning is intended, the term is capitalized.

  (a)   “Base Salary” shall mean the annual salary as of the close of the Plan
Cycle, exclusive of any bonuses, incentive pay, special awards, or stock
options.     (b)   “Board” shall mean the Board of Directors of the Corporation.
    (c)   “Change in Control” see Section 11.3.     (d)   “Code” shall mean the
Internal Revenue Code of 1986, as amended.     (e)   “Committee” shall mean the
Compensation and Organization Committee of the Board, or another committee
appointed by the Board to serve as the administering committee of the Plan.    
(f)   “Corporate Award” shall mean the payment earned by a Participant based on
the Corporation’s results as set forth in Section 4.1(b).     (g)  
“Corporation” shall mean National City Corporation, a Delaware corporation.    
(h)   “Covered Executive” shall mean any individual who, is, or is determined by
the Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code.     (i)   “Disability” shall mean the inability, by
reason of a medically determinable physical or mental impairment, to engage in
substantial and gainful activity for a continuous period of 26 weeks or more as
determined by the Committee.     (j)   “Early Retirement” shall mean retirement
at or after age 55 with at least ten years of service with the Employers prior
to Normal Retirement.     (k)   “Effective Date” see Section 11.4.     (l)  
“Eligible Employee” shall mean an Employee who is employed in a position meeting
the defined eligibility criteria for participation in the Plan, as set forth in
Article 3.     (m)   “Employee” shall mean an individual employed by an Employer
on an active basis.     (n)   “Employer” shall mean the Corporation or any
Subsidiaries.

2



--------------------------------------------------------------------------------



 



  (o)   “Executive Officer” shall mean the chairman, chief executive officer,
president, vice chairman, executive vice president or a similar officer of the
Corporation, anyone designated by the Board as an executive officer of the
Corporation or a Covered Executive.     (p)   “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.     (q)   “Individual Award” shall
mean the payment earned by a Participant based on an evaluation of the
individual’s achievements. As such, the amount of any Individual Award under
this Plan is determined by decision of and in the discretion of the Corporation
acting through the Committee as hereinafter provided.     (r)   “Implementation
Date” see Section 11.5.     (s)   “Key Indices” shall mean those indices used by
the Corporation to measure profitability or overall operating performance. The
indices shall be based on specific levels of or change in one or more of the
following: return on common equity; return on assets; overhead ratio; efficiency
ratio; net interest margin; total annual return on common stock; Total
Stockholder Return; earnings per share; return on investment; revenue, expenses;
market share; charge-offs and/or non-performing assets. These indices shall be
determined in accordance with generally accepted accounting principles where
applicable. The indices may also include the following objective non-financial
measures: employee satisfaction; employee retention; customer satisfaction;
customer retention; cross-selling; “percentage of wallet”; leadership; and/or
management of change or business transformation. If the Board determines that a
change in the business, operations, corporate structure or capital structure of
the corporation, or the manner in which it conducts its business, or other
events or circumstances render the Key Indices unsuitable, the Board may in its
discretion modify such Key Indices, in whole or in part, as the Board deems
appropriate and equitable, except in the case of a Covered Executive where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Internal Revenue Code. In such case, the Board
shall not make any modification of the Key Indices.     (t)   “Normal
Retirement” shall mean leaving the employ of all Employers at or after the age
62 with at least twenty years of continuous service with the Employers or at or
after the age 65 with at least five years of continuous service with the
Employers.     (u)   “Participant” shall mean an Eligible Employee who is
approved for participation in the Plan, as set forth in Article 3. Such approval
shall be on a Plan Cycle basis and shall be reviewed with respect to each new
Plan Cycle.     (v)   “Participation Portion” see Section 3.3.

3



--------------------------------------------------------------------------------



 



  (w)   “Peer Group” shall mean a group of comparable corporations used to
measure relative performance. The Peer Group shall be established by the
Committee prior to March 31st of each Plan Cycle; thereafter, such Peer Group
for such Plan Cycle shall not be changed, provided however, that one or more
members of a Peer Group shall be dropped therefrom upon the announcement of a
definitive agreement to (i) acquire the Peer Group member, (ii) the acquisition
of sixty-five percent or more of the gross assets of the Peer Group member or
(iii) the merger of the Peer Group member with another company(ies) where the
Peer Group member’s then current board of directors will not constitute a
majority of the board of the surviving corporation.     (x)   “Person” means any
governmental authority, individual, partnership, firm, corporation, limited
liability corporation, association, trust, unincorporated organization or other
entity, as well as any syndicate, or group that would be deemed to be a person
under Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.     (y)   “Plan”
see Section 1.1.     (x)   “Plan Cycle” shall mean a period of a calendar year.
    (aa)   “Restricted Stock Plans” see Section 9.1.     (bb)   “Subsidiary”
shall mean an entity in which the Corporation directly or indirectly owns 50% of
more of the voting equity securities.     (cc)   “Total Award” shall mean the
Individual Award plus the Corporate Award.     (dd)   “Total Stockholder Return”
with respect to a stock shall be calculated in the following manner:

  (i)   Add the Average Stock Price at the end of the Plan Cycle for such stock
to the dividends paid on the stock during the Plan Cycle, and then subtract the
Average Stock Price at the beginning of the Plan Cycle for such stock.     (ii)
  Divide the resulting sum of (i) above by the Average Stock Price at the
beginning of the Plan Cycle for such stock.     (iii)   The result equals Total
Stockholder Return with respect to such stock for the Plan Cycle.

  (ee)   “Vesting Event” shall mean the earliest to occur of the following
dates:

  (1)   the date any award is paid,     (2)   the last date a benefit can be
paid under the Plan,

4



--------------------------------------------------------------------------------



 



  (3)   the Effective Date of a Change in Control,     (4)   the date a
Participant takes Normal Retirement,     (5)   the date a Participant has a
Disability, or     (6)   the date of a Participant’s death.

Each Participant and beneficiary with respect to whom a Vesting Event has
occurred shall be 100% vested in his benefits or Total Award earned or accrued
hereunder as of the date of said Vesting Event, subject to the forfeiture
provisions of Article 10.

  (ff)   “Voting Stock” shall mean the then outstanding securities of a company
entitled to vote generally in the election of directors.

2.2   GENDER AND NUMBER. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine, and the
definition of any term in the singular shall include the plural.

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.1   ELIGIBILITY. Eligibility for participation in the Plan will be limited to
those Employees of the Corporation and Subsidiaries who, by the nature and scope
of their position, play a key role in the management, growth and success of the
Corporation, as determined by the Committee.   3.2   PARTICIPATION.
Participation in the Plan for each Eligible Employee who is an Executive Officer
shall be determined by the Committee with respect to each Plan Cycle prior to
the commencement of the Plan Cycle, except as otherwise provided herein. The
Committee may base its approval upon the recommendation of the Chief Executive
Officer of the Corporation. The chief executive officer shall determine the
participation of each Eligible Employee who is not an Executive Officer. Each
Eligible Employee approved for participation shall be notified of the selection
as soon after approval as is practicable and shall become a Participant upon
acceptance by him of such selection.   3.3   PARTICIPATION FOR PART OF A PLAN
CYCLE. In the event an Employee is an Eligible Employee for only a portion of a
Plan Cycle (“Participation Portion”) such Eligible Employee may, in the
Committee’s discretion, be a Participant for such portion of the Plan Cycle but
his Total Award will be based upon his Base Salary at the end of such
Participation Portion and such Total Award will normally be prorated to reflect
the number of months in the Participation Portion of the Plan Cycle compared to
the number of months in the total Plan Cycle. A Covered Executive may not be
made a Participant after the beginning of a Plan Cycle.

5



--------------------------------------------------------------------------------



 



3.4   CHANGES DURING A PLAN CYCLE. In the event a Participant who is an
Executive Officer is promoted or demoted, the Committee may, in its discretion,
(i) continue such Participant’s target and maximum Total Award as it was prior
to such promotion or demotion, (ii) provide the Participant from and after the
promotion or demotion with a higher or lower target and maximum Total Award,
(iii) provide for a combination of (i) and (ii), or (iv) after a demotion remove
the Participant from further participation in the Plan. In the event a
Participant who is not an Executive Officer is promoted or demoted, the Chief
Executive Officer may, in his discretion, (i) continue such Participant’s target
and maximum Total Award as it was prior to such promotion or demotion,
(ii) provide the Participant from and after the promotion or demotion with a
higher or lower target and maximum Total Award, (iii) provide for a combination
of (i) and (ii), or (iv) after a demotion remove the Participant from further
participation in the Plan.

  (a)   In the event of a Plan Cycle for which the Participant’s participation
is thus split between two target Total Awards and two maximum Total Awards, the
Total Award for such Plan Cycle will normally be prorated to reflect the
portions of the Plan Cycle spent under each target and maximum Total Award and
each part of the Total Award will be based upon the Participant’s Base Salary at
the end of the appropriate portions of the Plan Cycle.     (b)   The Committee
may not increase a Covered Executive’s maximum Total Award during a Plan Cycle.

3.5   PORTIONS OF PLAN CYCLES-SETTING OF INDIVIDUAL OBJECTIVES. Notwithstanding
Sections 3.3 and 3.4, no portion of a Plan Cycle with respect to a Participant
shall be considered to be a separate portion of participation for a Participant
unless, prior thereto, individual achievement objectives are set for such
Participant for such portion of a Plan Cycle pursuant to Article 4, or are
waived by the Committee, in its discretion.   3.6   NO RIGHT TO PARTICIPATE. No
Participant or Employee shall have a right at any time to be selected for
current or future participation in the Plan.

ARTICLE 4. PERFORMANCE MEASUREMENT

4.1   PERFORMANCE CRITERIA. Performance, for purposes of this Plan, will be
measured in terms of the Participant’s individual contribution and in terms of
the Corporation’s performance.

  (a)   Individual Awards will be determined by comparing actual individual and
group achievements during the Plan Cycle to established objectives for the Plan
Cycle. Not later than 90 days after the commencement of each Plan Cycle each
Participant shall establish objectives for the Plan Cycle. Such objectives shall
be broad in nature, may be quantitative or qualitative, will typically be five
in number and may include the achievement of group or divisional goals as well
as

6



--------------------------------------------------------------------------------



 



individual goals. The objectives for Participants other than the chief executive
officer of the Corporation shall be subject to the review, revision and approval
of their superiors and the objectives for the chief executive officer shall be
subject to the review, revision and approval of the Committee.

  (1)   INDIVIDUAL AWARD POTENTIAL. The Committee shall establish in writing the
target and maximum Individual Awards for each Participant not later than 90 days
after the commencement of each Plan Cycle.     (2)   INDIVIDUAL AWARD
CALCULATION AND APPROVAL. An evaluation of the individual performance for each
Participant for each Plan Cycle will be determined as of the December 31st on
which the Plan Cycle ends by applying the foregoing provisions of this Article 4
to the Participant’s Individual Contribution for such Plan Cycle. Based on the
evaluation, the chief executive officer of the Corporation shall recommend to
the Committee for approval an appropriate Total Award for each of the
Participants who is an Executive Officer. The chief executive officer shall also
determine the Total Award of all Participants other than Executive Officers
which shall be deemed approved by the Committee upon (1) the completion by the
chief executive officer of a list of such Individual Awards, and (2) the
Committee’s approval of the aggregate dollar amount of such Individual Awards.
The chief executive officer shall recommend to the Committee for approval the
Individual Awards and Total Awards for each of the Executive Officers.     (3)  
All such Individual Awards may, for convenience purposes, be expressed as a
percentage of Base Salary or some other criteria. Upon the approval of the
Committee the amounts of Individual Awards hereunder for a Plan Cycle shall be
final.     (4)   No Individual Awards shall be paid to any Participant for a
Plan Cycle during which the Participant is a Covered Executive.

  (b)   Corporate Awards will be determined by comparing corporate performance
with respect to Key Indices. The performance may be relative to pre-established
goals, that of the Peer Group or any other objective standard established by the
Committee. Not later than 90 days after the commencement of each Plan Cycle, the
Committee shall establish in writing the Peer Group, if any, the Key Indices,
the weighting of the Key Indices chosen, and the levels of comparative
performance (the performance of goals may be stated as alternative goals) at
which the maximum Corporate Award will be provided under the Plan.

  (1)   CORPORATE AWARD POTENTIAL. The Committee shall establish in writing the
target and maximum Corporate Awards for each Participant not later than 90 days
after the commencement of each Plan Cycle.

7



--------------------------------------------------------------------------------



 



  (2)   CORPORATE AWARD CALCULATION AND APPROVAL. The amount of the Corporate
Award for each Participant for each Plan Cycle will be calculated as of the
December 31st on which the Plan Cycle ends by applying the provisions of this
Section 4.1 to the Corporation’s performance for such Plan Cycle. Corporate
Awards may, for convenience purposes, be expressed as a percentage Base Salary
or some other criteria. Upon the close of the Plan Cycle the amounts of
Corporate Awards hereunder for such Plan Cycle shall be determined. The
Committee has the discretion to reduce the Corporate Award payable to any
Participant notwithstanding attainment of any performance goal. Notwithstanding
the occurrence of a Vesting Event, the Committee may reduce or eliminate a
Corporate Award to any or all Participants at any time prior to the payment of
the Total Award or an Implementation Date of a Change in Control.

4.2   LIMITATION. Notwithstanding any provision of this Plan to the contrary, no
Total Award to any Covered Executive for any given Plan Cycle shall exceed 1.0%
of the Corporation’s earnings before taxes and any one time earnings, expenses
or charges.

ARTICLE 5. PAYMENT OF TOTAL AWARDS

5.1   FORM AND TIMING OF PAYMENT OF TOTAL AWARDS. No later than March 15th of
the calendar year following the end of the Plan Cycle, the Participant shall be
entitled to receive a cash payment(s) equal to the entire amount of the
Participant’s Total Award. Except as otherwise provided for in Section 5.2, to
receive a Total Award a Participant must be an Employee on the date on which the
Plan Cycle ends; provided, however, the Committee or the Chief Executive Officer
may reduce or terminate a Participant’s Total Award prior to any Vesting Event
if such Participant fails to continue to be an Employee.   5.2   TERMINATION OF
EMPLOYMENT DUE TO RETIREMENT, DISABILITY OR DEATH. In the event a Participant’s
employment is terminated during a Plan Cycle by reason of Normal Retirement,
Disability or Death, the Participant shall be eligible to receive a prorated
Total Award based on individual contribution during the Participant’s
participation in the Plan Cycle and the Corporation’s performance for the year,
provided however, that the Participant must have been a Participant in the Plan
for at least three months of the Plan Cycle to be eligible to receive any Total
Award hereunder. Such Total Awards will be paid no later than March 15th of the
calendar year following the end of the Plan Cycle. In the event of death, the
Total Award will be paid to the Participant’s estate.   5.3   TERMINATION OF
EMPLOYMENT DUE TO EARLY RETIREMENT. The Committee may elect, in its discretion,
to pay a prorated Total Award to a Participant who terminates employment by
means of an Early Retirement prior to a Vesting Event; in the absence of such
favorable discretionary action by the Committee, no such pro-rated

8



--------------------------------------------------------------------------------



 



Total Award shall be paid. Any prorated Total Award will be paid no later than
March 15th of the calendar year following the end of the Plan Cycle.

5.4   OTHER TERMINATIONS OF EMPLOYMENT. In the event a Participant’s employment
is terminated for any reason other than as set forth in Sections 5.2 and 5.3
hereof during a Plan Cycle prior to a Vesting Event, the Participant’s
participation in such Plan Cycle shall end and the Participant shall not be
entitled to any Total Award for such Plan Cycle.   5.5   REQUEST TO RECEIVE
RESTRICTED STOCK; RESTRICTED STOCK PAYMENTS. The Committee may determine that
one or more Participants should be eligible to request to have a portion or all
of his Total Award for a Plan Cycle paid in Restricted Stock. Such request by an
eligible Participant shall be considered by the Committee, but the actual
determination shall be made by the Committee in its complete and total
discretion. The Committee may determine that some, all, or none of the Total
Awards, or parts thereof, shall be paid in Restricted Stock, in its discretion.
Restricted Stock payments are subject to the provisions of Article 9, provided
that such determination shall be made by the payment date for the Total Awards
for a Plan Cycle.

ARTICLE 6. RIGHTS OF PARTICIPANTS

6.1   EMPLOYMENT. Nothing in this Plan shall interfere with or limit in any way
the right of the Corporation to terminate a Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Employer.   6.2   RESTRICTIONS ON ASSIGNMENTS. The interest of a Participant or
his beneficiary under this Plan may not be sold, transferred, assigned, or
encumbered in any manner, either voluntarily or involuntarily, and any attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge
the same shall be null and void; neither shall the benefits hereunder be liable
for or subject to the debts, contracts, liabilities, engagements, or torts of
any person to whom such benefits or funds are payable, nor shall they be subject
to garnishment, attachment, or other legal or equitable process, nor shall they
be an asset in bankruptcy.

ARTICLE 7. ADMINISTRATION

7.1   ADMINISTRATION. The Plan shall be administered by the Committee in
accordance with any administrative guidelines and any rules that may be
established from time to time by the Committee. The procedures, standards and
provisions of this Plan for determining eligibility for and amounts of Total
Awards are, except for Covered Employees, intended only as a guide and in
themselves confer no rights, duties or privileges upon Participants nor place
any obligation upon the Committee, the Board or the Corporation. Accordingly,
the Committee may, in making its determinations hereunder, deviate from such
procedures and standards in whatever manner that it, in its

9



--------------------------------------------------------------------------------



 



judgment, deems appropriate so long as no Total Award shall exceed the
Section 4.2 limitation.

  (a)   The Committee shall have full power and authority to interpret, construe
and administer the Plan and its interpretations and construction hereof, and
actions hereunder, including the timing, form, amount or recipient of any
payment to be made hereunder, and its decisions shall be binding and conclusive
on all persons for all purposes.     (b)   The Committee may name assistants who
may be, but need not be, members of the Committee. Such assistants shall serve
at the pleasure of the Committee, and shall perform such functions as may be
assigned by the Committee.     (c)   No member of the Committee or any assistant
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to his
own willful misconduct or lack of good faith.

ARTICLE 8. REQUIREMENTS OF LAW

8.1   LAWS GOVERNING. This Plan shall be construed in accordance with and
governed by the laws of the State of Ohio.   8.2   WITHHOLDING TAXES. The
Corporation shall have the right to deduct from all payments under this Plan any
federal or state taxes required by the law to be withheld with respect to such
payments.   8.3   PLAN BINDING ON CORPORATION, Employees and Successors. This
Plan shall be binding upon and inure to the benefit of the Corporation, its
successors and assigns and each Participant and his beneficiaries, heirs,
executors, administrators and legal representatives.

ARTICLE 9. RESTRICTED STOCK

9.1   RESTRICTED STOCK. The Restricted Stock referred to in this Plan shall be
restricted stock granted pursuant to the National City Corporation 1997
Restricted Stock Plan, the National City Corporation 2002 Restricted Stock Plan
or the National City Corporation Long-Term Cash and Equity Incentive Plan, as
such plans are amended from time to time (“Restricted Stock Plans”) and/or
restricted stock units (“Restricted Stock”) granted pursuant to the National
City Corporation Long-Term Cash and Equity Incentive Plan, as such plan is
amended from time to time. Any awards of Restricted Stock will be made at the
discretion of the Committee and shall be subject to the terms, conditions and
restrictions contained in the Restricted Stock Plans and the award agreement
controlling each Restricted Stock award grant.   9.2   PARTICIPANT REQUEST FOR
RESTRICTED STOCK. Prior to the end of each Plan Cycle, the Committee shall
determine which Participants, if any, shall be eligible to

10



--------------------------------------------------------------------------------



 



request payment of all or a portion of their Total Award in the form of
Restricted Stock. Each Participant who is therefore eligible to request payment
of all or a portion of his Total Award for such Plan Cycle in the form of
Restricted Stock, shall be given the opportunity prior to the end of such Plan
Cycle, to make such request. Covered Executives, however, must request
Restricted Stock prior to the 90th day after the commencement of each Plan
Cycle. Notwithstanding any request made hereunder (or the absence of any such
request) the actual determination whether to pay all or a portion of a
Participant’s Total Award in Restricted Stock shall be made by the Committee at
its complete and total discretion in accordance with the provisions of
Section 9.3 below. Any request of a portion of the Total Award to be paid in the
form of Restricted Stock shall be made in terms of such increments of the Total
Award as may be established by the Committee from time to time. Notwithstanding
the foregoing, no Participant shall be eligible to elect to request the payment
of any portion of his Total Award in Restricted Stock where such Participant has
previously elected to defer the payment of that portion of his Total Award under
the 2004 Deferred Comp Plan.

9.3   RESTRICTED STOCK AWARDS; COMMITTEE’S DECISION. Notwithstanding any request
by a Participant pursuant to Section 9.2 above to receive none, a portion or all
of a Total Award in the form of Restricted Stock, and not withstanding the
Committee’s prior determination as to the eligibility of any Participant to
elect to receive a part or all of their Total Award in the form of Restricted
Stock, the Committee shall make the decision, in the case of each Participant,
whether or not to pay any portion or all of any Participant’s Total Award with
respect to any Plan Cycle in the form of Restricted Stock. Such decision shall
be made in the complete and absolute discretion of the Committee, provided that
such determination shall be made by the payment date for the Total Awards for a
Plan Cycle. Notwithstanding the foregoing, no portion of a Participant’s Total
Award which has been electively deferred under the 2004 Deferred Comp Plan shall
be paid in the form of Restricted Stock. The Committee’s decision shall be final
and binding on all parties.   9.4   DETERMINATION OF THE NUMBER OF SHARES OF
RESTRICTED STOCK. The number of shares of Restricted Stock to be granted to a
Participant shall be determined as follows:

  (a)   The Committee shall determine the Participant’s Total Award for the
applicable Plan Cycle in accordance with Article 4 of this Plan.     (b)   The
appropriate percentage of the Total Award to be paid in Restricted Stock as
determined in Section 9.3 shall be multiplied by the Participant’s Total Award
for such Plan Cycle.     (c)   The product from Section 9.4(b) shall be
multiplied by a percentage determined by the Committee from time to time but not
to exceed 125%. The Committee may establish different percentages for different
Participants Such percentage or percentages shall be established by the
Committee prior to the beginning of the Plan Cycle.

11



--------------------------------------------------------------------------------



 



  (d)   The product from Section 9.4(c) shall be divided by the closing price,
per share, of the shares of common stock of the Corporation on the New York
Stock Exchange on the last trading day of the month of January following such
Plan Cycle.     (e)   The quotient determined in Section 9.4(d) above shall be
rounded to the nearest whole share. No fractional shares of Restricted Stock
shall be awarded.

9.5   RESTRICTIONS. It is currently anticipated that the restricted period, with
respect to the Restricted Stock Plan restrictions on all Restricted Stock
awarded hereunder shall fully expire, on the earliest of (i) the Participant’s
death, (ii) the Participant’s Disability, (iii) Effective Date of a Change in
Control or (iv) one year after the date of the Restricted Stock award.   9.6  
ALTERNATIVES TO THE RESTRICTED STOCK PLANS. If the Restricted Stock Plans are
terminated at any time and a new plan is adopted which provides similar benefits
or is intended to replace the Restricted Stock Plans, then such new plan shall
be utilized for making the Restricted Stock grant. Should no Restricted Stock
plan be available the amount of the Restricted Stock payment will, at the sole
discretion of the Corporation, be made in an alternative form which would not
restrict receipt of shares of the Corporation’s common stock beyond the period
of time provided in the anticipated Restricted Stock grant, or in cash.

ARTICLE 10 FORFEITURES
Notwithstanding any provision in this Plan to the contrary excepting only the
provisions of Article 11, in the event the Committee finds:
          (a) that an Employee or former Employee who has an interest under this
Plan has been discharged by his Employer in the reasonable belief (and such
reasonable belief is the reason or one of the reasons for such discharge) that
the Employee or former Employee did engage in fraud against the Employer or
anyone else, or
          (b) that an Employee or former Employee who has an interest under this
Plan has been convicted of a crime as a result of which it becomes illegal for
his Employer to employ him, then any amounts held under this Plan for the
benefit of such Employee or former Employee or his beneficiaries shall be
forfeited and no longer payable to such Employee or former Employee or to any
person claiming by or through such Employee or former Employee.
ARTICLE 11 CHANGE IN CONTROL

11.1   TREATMENT OF TOTAL AWARDS. In the event of a Change in Control, the
Corporation shall pay to each Participant who is participating in a Plan Cycle
on the Implementation Date of such Change in Control, a lump sum payment equal
to the amount hereinafter determined. Such payment shall be paid in cash
(subject only to a

12



--------------------------------------------------------------------------------



 



valid preexisting election by the Participant to have a portion of his Total
Award deferred under the 2004 Deferred Comp Plan) to the Participant within five
business days after the Implementation Date of the Change in Control and shall
be payment in full to each Participant for the Plan Cycle, and such Plan Cycle
shall be deemed terminated by operation of this Article 12. No further Plan
Cycles shall commence thereafter under this Plan.

11.2   AMOUNT OF PAYMENT. The amount of the payment to be made as a consequence
of a Change in Control with respect to the Plan Cycle ending on the
Implementation Date of the Change in Control, shall be equal to the greater of:
(a) the average of the Total Awards paid to the Participant for the two Plan
Cycle immediately preceding Plan Cycle ending on the Implementation Date, and
(b) the Participant’s target Total Award which could be paid hereunder for the
full Plan Cycle ending on the Implementation Date to the Participant only
pro-rated, however, to reflect late commencement of participation in a Plan
Cycle and/or promotions/demotions consistent with Section 3.4 of the Plan.  
11.3   DEFINITION OF CHANGE IN CONTROL. “Change in Control” shall mean the
occurrence of any of the following events:

  (a)   the Corporation is merged, consolidated or reorganized into or with a
Person, and as a result of such merger, consolidation or reorganization less
than sixty-five percent of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such transaction are
held in the aggregate by the holders of Voting Stock of the Corporation
immediately prior to such transaction;     (b)   the Corporation sells or
otherwise transfers all or substantially all of its assets to another Person,
and as a result of such sale or transfer less than sixty-five percent of the
combined voting power of the then-outstanding Voting Stock of such corporation
or person immediately after such sale or transfer is held in the aggregate by
the holders of Voting Stock of the Corporation immediately prior to such sale or
transfer;     (c)   any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) becomes the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing more than fifteen percent (15%) of the Voting Stock of the
Corporation provided, however, that:

  (1)   for purposes of this Section 11.3(c), the following acquisitions shall
not constitute a Change in Control: (A) any acquisition of the Voting Stock of
the Corporation directly from the Corporation that is approved by a majority of
the Incumbent Directors (defined below), (B) any acquisition of the Voting Stock
of the Corporation by the Corporation, and (C) any acquisition of the Voting
Stock of

13



--------------------------------------------------------------------------------



 



the Corporation by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary of the Corporation;

  (2)   if any Person is or becomes the beneficial owner of 15% or more of the
combined voting power of the then-outstanding Voting Stock of the Corporation as
a result of a transaction described in clause (A) of Section 11.3(c)(1) above
and such Person thereafter becomes the beneficial owner of any additional shares
of the Voting Stock of the Corporation representing 1% or more of the
then-outstanding the Voting Stock of the Corporation, other than in an
acquisition directly from the Corporation that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Corporation in which all holders of the
Voting Stock of the Corporation are treated equally, such subsequent acquisition
shall be treated as a Change in Control unless exempted by Section 11.3(c)(4)
below;     (3)   a Change in Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 15% or more of the Voting Stock of
the Corporation as a result of a reduction in the number of shares of the Voting
Stock of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of any additional
shares of the Voting Stock of the Corporation representing 1% or more of the
then-outstanding Voting Stock of the Corporation, other than as a result of a
stock dividend, stock split or similar transaction effected by the Corporation
in which all holders of the Voting Stock of the Corporation are treated equally;
and     (4)   if within 45 days of first learning a Person has acquired or is to
acquire beneficial ownership of 15% or more of the Voting Stock of the
Corporation the Board by majority vote of the Incumbent Directors (i) determines
that a Person’s acquisition of beneficial ownership of 15% or more of the Voting
Stock of the Corporation does not constitute a Change in Control and (ii)
establishes a limit (such limit to be less than 50% of the Voting Stock of the
Corporation) as to the maximum number of shares such Person may acquire before a
Change in Control shall be deemed to have occurred, then no Change in Control
shall have occurred as a result of such Person’s applicable acquisition(s);

14



--------------------------------------------------------------------------------



 



  (d)   if, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Corporation
(“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof; provided, however, that for purposes of this clause (d) each Director
who is first elected, or first nominated for election by the Corporation’s
stockholders, by a vote of at least two-thirds of the Directors of the
Corporation (or a committee thereof) then still in office who were Directors of
the Corporation at the beginning of any such period will be deemed to have been
a Director of the Corporation at the beginning of such period; or     (e)  
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.     Notwithstanding the foregoing provisions of
Section 11.3(a), 11.3(b) or 11.3(d), in the case where the individuals who
constitute the Incumbent Directors at the time a specific transaction described
in Section 11.3(a) or 11.3(b) is first presented or disclosed to the Board,
will, by the terms of the definitive agreement for that transaction, constitute
at least fifty percent (50%) of the resulting corporation’s or Person’s
directors immediately following consummation of such transaction, provided that
such resulting corporation’s or Person’s directors are not subject to removal
following the consummation of the transaction as a result of the terms and
conditions of the transaction, then, prior to the occurrence of any event that
would otherwise constitute a Change in Control under Section 11.3(a), 11.3(b) or
11.3(d), the Board may determine by majority vote of the Incumbent Directors
that the specific transaction does not constitute a Change in Control under
Sections 11.3(a), 11.3(b) and/or 11.3(d).

11.4   EFFECTIVE DATE OF CHANGE IN CONTROL. Notwithstanding the foregoing, in
the event a Change in Control ultimately results from discussions or
negotiations involving the Corporation or any of its officers or directors, the
“Effective Date” of such Change in Control shall be the date uninterrupted
discussions or negotiations commenced; otherwise, such Effective Date of a
Change in Control shall be the Implementation Date of such Change in Control.  
11.5   IMPLEMENTATION DATE OF CHANGE IN CONTROL. The “Implementation Date” shall
be the earliest to occur of the events specified in Section 11.3. As used
herein, the Implementation Date of a Change in Control shall be the last date of
the then current Plan Cycle.   11.6   EFFECT OF CHANGE IN CONTROL. In addition
to other vesting under the Plan, the opportunity of a Participant to participate
until the current Plan Cycle ends or is terminated is vested in such Participant
in the event of a Change in Control, as of the Effective Date of such Change in
Control.

15



--------------------------------------------------------------------------------



 



ARTICLE 12. MISCELLANEOUS
In the event of the liquidation of the Corporation the Committee may make any
provisions for holding, handling and distributing the amounts standing to the
credit of the Participants or beneficiaries hereunder which, in the discretion
of the Committee which in the discretion of the Committee, are appropriate and
equitable under all circumstances and which are consistent with the spirit and
purposes of these provisions.
ARTICLE 13. AMENDMENT AND DISCONTINUANCE
The Corporation expects to continue this Plan indefinitely, but reserves the
right, by action of the Committee, to amend it from time to time, or to
discontinue it if such a change is deemed necessary or desirable except that
stockholder approval shall be required for any amendment or modification of this
Plan that, in the opinion of the Corporation’s counsel, would be required by
Section 162(m) of the Internal Revenue Code of 1986, as amended, or any
regulations promulgated thereunder. However, if the Committee should amend or
discontinue this Plan, the Corporation shall remain obligated under the Plan
with respect to (1) Total Awards made final (and thus payable) by decision by
the Committee prior to the date of such amendment or discontinuance, and
(2) Total Awards and rights of any Participant or beneficiary with respect to
whom a Vesting Event has occurred.
Executed this                      day of
                                        , 2007 at Cleveland, Ohio but effective
January 1, 2005.

            NATIONAL CITY CORPORATION
      By:                        

16